                                                   2:21-mj-07066-EIL # 6                            Page 1 of 5
                                                                                                                                                         E-FILED
                                                                                                                  Thursday, 17 June,
                                                                                                                                 V 3.02021
                                                                                                                                       8/4/2004:29:53 PM
                                                                                                                         Clerk, U.S. District Court, ILCD

       Instructions for Connection to Cisco Meeting
                                                     Video Conference
                                                        Hon. Judge Long
                                       AUDIO ONLY: 571-353-2300
                                                     Code: 068715238#


Step 1. Open Google Chrome and copy/paste the link the following link into the
address bar:

https://join.uc.uscourts.gov/invited.sf?secret=LmoPziOad1NxEQSPvzv4UQ&id=06
                                      8715238

Step 2. Once the webpage loads, type your first and last name into the Your
Name field and select the Join Meeting button.

  ,,   Cisco Meeting App               X       +                                                                                             •       X


                C 0         ii join.uc.uscourts.gov/index.html?lang=en-US
 ... Apps         ILCD SlUFF        BASEBALL       GOOGLE   @   Peoria, IL Weather...
                                                                                                                          *
            I show apps I
            (   Back                                                                                                           i!Bl   English (US)




                                                                        FOR AUTHORIZED USE ONLY


                                                                              Joining Judge Long.


                                                                                    Your name



                                                                                  Join meeting




                                                                                    ''"""'
                                                                                        CISCO
                                                                2:21-mj-07066-EIL # 6                             Page 2 of 5

                                                                                                                                                              V 3.0 8/4/20




Step 3: On the next screen, select the little lock icon on the top near the address
bar and make sure that both the Camera and Microphone settings are set to
allow. There is a webcam preview available on this screen so make sure that the
defendant and whoever else needs to be in the room with him or her are both
visible. There is also a bar that shows the microphone level. Please make sure
your microphone is in working order and that you can be heard on the video
call.

  '-i   Cisco M eet ing App [2]            @ X            +                                                                                                       •    X



                           I
                               i join.uc.uscourts.gov/index.html? lang= en-US                                                                  • *
 ••• Apps           ILCD S                                                                    X   her...
                               Connectio n is secure
                               Your informa ti on (for example, passwords or credit
                               card num bers) is private when it is sent to this site.
                               l earn more
                                                                                          J J Judge Long
                               -
                               ~

                                  -!,
                                        ca mera


                                        Microphon e
                                                                        Allow


                                                                        Allow
                                                                                                  video system   Management and presentation


                                  ~ Not1tications                       Block
                                                                                                                      Microphone



                               ••~      Flash


                                        Sound                   Allow
                                                                        Ask (d efau lt)   y       era                  Default - Microphone Array (VMware v



                                                                                                                      • ====
                                  Iii   Certifi ca te (Valid)



                               •  0
                                        Cookies (7 in use)


                                        Site settings




                                                                                              Cancel
                                                                                                           Ei+HH++
                                                   2:21-mj-07066-EIL # 6                                    Page 3 of 5

                                                                                                                                    V 3.0 8/4/20




Step 4: Once you reach this screen, you have now entered the meeting. Please
wait for the courtroom to connect their side, if they have not already.

 -\\   Cisco Meeting Appj144]       @ X      +                                                                                             •           X


                          i     joln.uc.uscourts.gov/index.html?lang=en-US                                                .. *   B • CIJ       ~
                                                                                                                                                   I})



                                                                                                                                                   0



                                                                                                                                                   0


                                                                                       g
                                                                             You are the only participant




                                                                   ••••
                                                 2:21-mj-07066-EIL # 6                           Page 4 of 5

                                                                                                                   V 3.0 8/4/20




NOTE: If you happen to disconnect from the hearing before it is finished, you will
come across a screen like this:

  :\\ Cisco Meeting App               X      +                                                                             •        X

                          lii join.uc.uscourts.gov/index.html?lang=en- US

 . .. App,      ILCD STUFF        BASEBALL       GOOGLE    •   Peoria, IL Weather...



                                                                                                               il!l) English (US)




                                                                             Cisco Meeting App



                                                                                       Sign ,n


                                                                                 Jo,n meenng




                                                                                   •"I• sl1,
                                                                                       CISCO


To get back into the meeting, select the Join Meeting option. At the following
screen below, in the Meeting ID field, type in the following ID:
                                                                            068715238
                                                 2:21-mj-07066-EIL # 6                     Page 5 of 5

                                                                                                                  V 3.0 8/4/20


  , , Cisco Meeting App              X       +                                                                           •        X


                          i join .uc.uscourts.gov/index.html?lang=en-US

 •- App,         ILCD STUFF       BASEBALL        GOOGLE   @   Peoria, IL Weather ...
                                                                                                         *
           (   Back                                                                                          (ti!) English (US)




                                                                FOR AUTHORIZED USE ONLY



                                                                             Meeting ID

                                                                              Passcode




                                                                            Jo,n meeting




                                                                             ,tli,il••
                                                                              CISCO


Once the ID is entered, select Join Meeting and you will be prompted to enter
your name again.

If you have ANY issues connecting or are having difficulties hearing / seeing the
judge or anything on the federal courtroom side, please contact:

 Aaron Wilder                             Dustin Henry
 Information Services Specialist (Peoria) Information Technology Administrator
 (309) 201-2127 CELL                      (217) 492-4005
 OR
 (309) 671-7180 DESK

 Rhonda Fleming
 Information Services Specialist
 (217) 398-5247
